                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE

 GAVRIELI BRANDS LLC, a California
 Limited Liability Company,

        Plaintiff,
                                                  C.A. No. 18-462-MN
                       v.

 SOTO MASSINI (USA) CORPORATION, a
 Delaware corporation; SOTO MASSINI
 S.R.L.S., an Italian limited company; and
 THOMAS PICHLER, an individual,

        Defendants.

     JOINT STIPULATION AND [PROPOSED] ORDER OF PARTIAL DISMISSAL

       The parties, by and through their undersigned counsel, hereby stipulate that Plaintiff’s

claim pertaining to U.S. Design Patent No. D761,538 (the “’538 Patent”) and Defendants’

counterclaims and affirmatives defenses pertaining to the ’538 Patent are dismissed without

prejudice, with each party bearing its own costs, expenses, and attorneys’ fees with respect to the

claim, counterclaims, and affirmative defenses pertaining to the ’538 Patent.

 Dated: April 22, 2019

 Respectfully submitted,

 MORGAN, LEWIS & BOCKIUS LLP                     STAMOULIS & WEINBLATT LLC

 /s/ Amy M. Dudash                               /s/ Stamatios Stamoulis
 John V. Gorman (#6599)                          Stamatios Stamoulis (#4606)
 David W. Marston Jr. (#3972)                    800 N. West Street, Third Floor
 Amy M. Dudash (#5741)                           Wilmington, DE 19801
 The Nemours Building                            (302) 999-1540
 1007 North Orange Street, Suite 501             stamoulis@swdelaw.com
 Wilmington, DE 19801
 (302) 574-3000                                  Attorney for Defendants
 john.gorman@morganlewis.com                     Soto Massini (USA) Corporation, Soto Massini
 david.marston@morganlewis.com                   S.R.L.S., and Thomas Pichler
 amy.dudash@morganlewis.com
Attorneys for Plaintiff
Gavrieli Brands LLC



                      SO ORDERED this __ day of April, 2019.


                                   _______________________________
                                   Honorable Maryellen Noreika
                                   United States District Judge




                                            2
